DETAILED ACTION
This Office Action is in response to Application filed on 05 January 2021.
Claims 1-9 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs et al., U.S. Patent App. Pub. 2009/0070651, hereinafter referred to as “Diggs”, in view of Cypher et al., U.S. Patent App. Pub. 2002/0038442, hereinafter referred to as “Cypher”.
Referring to claim 1, Diggs discloses a host system, such as a computer (See Diggs, Fig. 1, paragraph 0017). - An information processing apparatus comprising:
Diggs discloses the system includes a storage sub-system with a storage array of non-volatile memory implemented using solid-state memory devices, and is divided into sectors or blocks (See Diggs, Fig. 1, paragraphs 0016, 0018, and 0020). -  a non-volatile memory having a plurality of unit storage regions; and
Diggs discloses the storage sub-system has a controller connected to the storage, where the controller executes firmware (See Diggs, Fig. 1, and paragraphs 0018 and 0027). - a processor coupled to the nonvolatile memory, the processor being configured to:
Diggs discloses writing user data and that he user data is located in the payload second separate from the ECC data (See Diggs, paragraphs 0033 and 0037). -  write data to be written to a storage region other than the plurality of positions in the single unit storage region when data is written to the single unit storage region of the plurality of unit storage regions;
Diggs discloses monitoring the storage including rate of ECC errors (See Diggs, paragraph 0007). - determine an occurrence status of data corruption in the single unit storage region on the basis of a bit value.
Diggs does not disclose “write a check bit, which is a fixed value, at each of a plurality of positions in a single unit storage region;”, “read the check bits from the single unit storage region;”, and “determine an occurrence status of data corruption in the single unit storage region on the basis of a bit value of each of the read check bits”.  However, Diggs does disclose the use of ECC bits and shows a desire to efficiently balance the need for increased ECC with performance demands (See Diggs, paragraphs 0007 and 0025).
Cypher discloses the use of a check bit for the sub-block to detect the presence of a bit error (See Cypher, paragraphs 0014 and 0015).   Cypher discloses reading the data and the check bit (See Cypher, paragraph 0017).  Cypher discloses using the check bit to determine the block has an error (See Cypher, paragraph 0017).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the monitoring ECC bit errors of Diggs with the check bit of Cypher.  This would have been obvious to do because it reduces the number of check bits required to correct errors (See Cypher, paragraph 0014).

Referring to claim 2, Diggs and Cypher disclose all the limitations (See rejection of claim 1) including Diggs discloses determining an ECC error rate and based on this determining an increased probability of data errors and increasing the ECC level to protect against the data errors (See Diggs, paragraph 0007). -  The information processing apparatus according to claim 1, wherein in the determination of the occurrence status, it is determined whether or not to execute progress suppression processing of suppressing progress of the data corruption in the single unit storage region on the basis of a number of inverted bits, in which the bit value is inverted from the fixed value, of the check bits read from the single unit storage region.

Referring to claim 3, Diggs and Cypher disclose all the limitations (See rejection of claim 2) including Diggs discloses when the monitoring reveals an increased probability of errors, increasing the ECC level which includes increasing the quantity of ECC data (See Diggs, paragraph 0007).  Diggs increasing the assigned number bytes of ECC data in the block (See Diggs, paragraph 0037). - The information processing apparatus according to claim 2, wherein the processor is configured to when it is determined to execute the progress suppression processing according to the determination of whether or not to perform the execution, execute control processing, as the progress suppression processing, of performing control, the control processing including: reading data except for the check bit from the single unit storage region; adding Error Checking and Correction (ECC) check data based on the read data to the read data; and rewriting the data to the nonvolatile memory.

Referring to claim 4, Diggs and Cypher disclose all the limitations (See rejection of claim 2) including Diggs discloses when the monitoring reveals an increased probability of errors, increasing the ECC level which includes increasing the quantity of ECC data (See Diggs, paragraph 0007).  Diggs increasing the assigned number bytes of ECC data and storing it off-sector (See Diggs, paragraph 0037). - The information processing apparatus according to claim 2, wherein the processor is configured to when it is determined to execute the progress suppression processing according to the determination of whether or not to perform the execution, execute control processing, as the progress suppression processing, of performing control, the control processing including: reading data except for the check bit from the single unit storage region; and storing ECC check data based on the read data to another unit storage region other than the single unit storage region of the plurality of unit storage regions.
Referring to claim 5, Diggs and Cypher disclose all the limitations (See rejection of claim 4) including Diggs discloses including ECC metadata that is read along with the user data to determine the ECC data for decoding the accessed data (See Diggs, paragraph 0033). - The information processing apparatus according to claim 4, further comprising a storage device, wherein the progress suppression processing further includes processing of recording address information indicating a position where the ECC check data is stored in the storage device, and the processor is configured to: perform control to read the ECC check data from the other unit storage region on the basis of the address information when the data is read from the single unit storage region after the execution of the progress suppression processing; and execute error detection and correction processing on the data read from the single unit storage region on the basis of the read ECC check data.

Referring to claim 6, Diggs and Cypher disclose all the limitations (See rejection of claim 2) including Diggs discloses when the monitoring reveals an increased probability of errors, increasing the ECC level which includes increasing the quantity of ECC data (See Diggs, paragraph 0007).  Diggs also discloses using different ECC levels for different blocks s of sectors of the storage subsystem (See Diggs, paragraph 0043). - The information processing apparatus according to claim 2, wherein the processor is configured to when it is determined to execute the progress suppression processing according to the determination of whether or not to perform the execution, execute processing of reading written original data, written in the single unit storage region, regarding writing data except for the check bit from another storage device, and rewriting the read data to the nonvolatile memory, as the progress suppression processing.

Referring to claim 7, Diggs and Cypher disclose all the limitations (See rejection of claim 1) including Diggs including ECC metadata that indicates the particular error correction setting used to store the particular blocks of data and storing the ECC metadata in restricted area accessed by the memory controller (See Fig. 1, Diggs, paragraphs 0016, 0019, 0020, and 0033). - The information processing apparatus according to claim 1, further comprising a storage device configured to store management information indicating the number of written check bits and a write position pattern in the single unit storage region, wherein the check bit is written to the single unit storage region on the basis of the management information.

Referring to claim 8, Diggs discloses the system includes a storage sub-system with a storage array of non-volatile memory implemented using solid-state memory devices, and is divided into sectors or blocks (See Diggs, Fig. 1, paragraphs 0016, 0018, and 0020). -  A memory control device comprising
Diggs discloses the storage sub-system has a controller connected to the storage, where the controller executes firmware (See Diggs, Fig. 1, and paragraphs 0018 and 0027). - a processor circuitry configured to:
Diggs discloses writing user data and that he user data is located in the payload second separate from the ECC data (See Diggs, paragraphs 0033 and 0037). -  write data to be written to a storage region other than the plurality of positions in the single unit storage region when data is written to the single unit storage region of the plurality of unit storage regions included in a nonvolatile memory;
Diggs discloses monitoring the storage including rate of ECC errors (See Diggs, paragraph 0007). - determine an occurrence status of data corruption in the single unit storage region on the basis of a bit value.
Diggs does not disclose “write a check bit, which is a fixed value, at each of a plurality of positions in a single unit storage region;”, “read the check bits from the single unit storage region;”, and “determine an occurrence status of data corruption in the single unit storage region on the basis of a bit value of each of the read check bits.”  However, Diggs does disclose the use of ECC bits and shows a desire to efficiently balance the need for increased ECC with performance demands (See Diggs, paragraphs 0007 and 0025).
Cypher discloses the use of a check bit for the sub-block to detect the presence of a bit error (See Cypher, paragraphs 0014 and 0015).   Cypher discloses reading the data and the check bit (See Cypher, paragraph 0017).  Cypher discloses using the check bit to determine the block has an error (See Cypher, paragraph 0017).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the monitoring ECC bit errors of Diggs with the check bit of Cypher.  This would have been obvious to do because it reduces the number of check bits required to correct errors (See Cypher, paragraph 0014).


Referring to claim 9, Diggs discloses a firmware program of a storage sub-system, that has a controller connected to the storage, where the controller executes the firmware (See Diggs, Fig. 1, and paragraphs 0018, 0021 and 0027). - A non-transitory computer-readable storage medium for storing a memory control program which causes a processor to perform processing, the processing comprising:
Diggs discloses the system includes a storage sub-system with a storage array of non-volatile memory implemented using solid-state memory devices, and is divided into sectors or blocks (See Diggs, Fig. 1, paragraphs 0016, 0018, and 0020). -  Diggs discloses writing user data and that he user data is located in the payload second separate from the ECC data (See Diggs, paragraphs 0033 and 0037). -  writing data to be written to a storage region other than the plurality of positions in the single unit storage region when data is written to the single unit storage region of the plurality of unit storage regions included in a nonvolatile memory;
Diggs discloses monitoring the storage including rate of ECC errors (See Diggs, paragraph 0007). - determining an occurrence status of data corruption in the single unit storage region on the basis of a bit value of each of the read check bits.
Diggs does not disclose “writing a check bit, which is a fixed value, at each of a plurality of positions in a single unit storage region;”, “reading the check bits from the single unit storage region;” and ”determining an occurrence status of data corruption in the single unit storage region on the basis of a bit value of each of the read check bits”. However, Diggs does disclose the use of ECC bits and shows a desire to efficiently balance the need for increased ECC with performance demands (See Diggs, paragraphs 0007 and 0025).
Cypher discloses the use of a check bit for the sub-block to detect the presence of a bit error (See Cypher, paragraphs 0014 and 0015).   Cypher discloses reading the data and the check bit (See Cypher, paragraph 0017).  Cypher discloses using the check bit to determine the block has an error (See Cypher, paragraph 0017).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the monitoring ECC bit errors of Diggs with the check bit of Cypher.  This would have been obvious to do because it reduces the number of check bits required to correct errors (See Cypher, paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2006/0117239 to Lin et al.
- Memory with non-ECC module and ECC module
U.S. Patent App. Pub. 2012/0278681 to Moyer
- Selective error detection for memory
U.S. Patent App. Pub. 2018/0018217 to Cordero et al.
- Disabling error correcting on threshold
U.S. Patent App. Pub. 2022/0014213 to Lu
- Two-level ECC for memory device including check bits
U.S. Patent App. Pub. 2022/0019500 to Barry
- selectively enabling ECC for memory array

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        May 4, 2022